Citation Nr: 1222208	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with tinnitus.

2.  The Board finds the Veteran's lay statements that his tinnitus began during military service to be credible and probative.

3.  The Veteran's tinnitus has been chronic and continuous since discharge from military service.


CONCLUSION OF LAW

The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for tinnitus, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Turning to the evidence, review of the Veteran's service treatment records demonstrates that there was no notation of any tinnitus on enlistment into service in April 1968, separation from service in October 1972, or in any intervening service treatment records.

Post-service, VA treatment records from May 2000 through December 2008 do not reflect any treatment for tinnitus or for any hearing disorders.

In November 2007, the Veteran claimed service connection for tinnitus.  He underwent a VA audiologic examination in December 2007.  Prior to audiometric testing, he reported a history of noise exposure in military service from firing of 5-inch guns.  He also reported occupational noise exposure as a result of his post-service construction work, and recreational noise exposure to power tools; he reported that he has never worn any hearing protection.  The Veteran additionally reported bilateral tinnitus, which lasted 15 minutes, intermittently weekly or monthly.  The examination report included a form for the Veteran to complete.  With respect to the onset of tinnitus, the form listed the following choices: 5, 10, 15, 20, 25, 30, 40, or 50 years, with a final choice of "greater than 50 years."  The Veteran circled the option indicating an onset of "30 years."  The form specifically asked the Veteran to "circle the time frame below which is closest to the beginning of your tinnitus" (emphasis added).  The Board observes that the form did not include an option for "35 years," which was the length of time since his service discharge. 

The examiner specifically noted that the Veteran reported tinnitus an onset of tinnitus 30 years ago, and that he discharged from the Navy 35 years ago.  After audiometric testing, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  Regarding the etiology of the tinnitus, the examiner reasoned that since the Veteran's tinnitus reportedly began 5 years after discharge from service, it was less likely as not related to active military service and more likely related to his civilian noise exposure during construction without the use of ear protection.

The Veteran underwent another VA examination in April 2008.  The examiner noted that there was no reported tinnitus in the Veteran's service treatment records or until his December 2007 VA examination.  She noted the reported onset of tinnitus 30 years ago, 5 years after his discharge from service.  His post-service occupation in construction was also noted.  The examiner found "absolutely no support for the onset of tinnitus being related to his active military service."

On appeal, the Veteran has stated specifically in his October 2008 VA Form 9, that he was disputing the denial of his claim for service connection for tinnitus based on his report that tinnitus began 30 years ago instead of 35 years; he stated that he did not "realize it had been that long."  

On the basis of the foregoing evidence and by resolving doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted on the evidence of record.  Initially, the Board finds that the Veteran has been diagnosed with tinnitus, and therefore the first element of service connection has been met.  Moreover, the Veteran's statements as to in-service noise exposure are accepted, as they appear consistent with the circumstances of his service.  

As the Board understands the Veteran's lay statements, the Veteran has stated that his tinnitus began during military service and has been ongoing since that time.  The Board acknowledges that the Veteran reported onset of tinnitus in his December 2007 examination questionnaire form as beginning 30 years ago, which is 5 years after his discharge from service.  This report of post-service onset is the basis of the two VA examiners' negative opinions.

However, the Veteran has stated that when he reported his tinnitus symptomatology as being 30 years in duration, he did not realize that he had been separated from service for longer than that period.  In any event, the Board notes that the form completed at the time of the initial VA examination did not include an option for "35 years" and that the Veteran's indication of a 30-year history of tinnitus, in the context of that form, is not inconsistent with his current report of continuous symptomatology since service.  Again, the Veteran was asked to circle the period closest to the beginning of his tinnitus.  Thus, the structure of the form prevented a more accurate disclosure of the onset date, and the Veteran should not be penalized for such deficiency in the format of the examination questionnaire.

In light of the above, the Board finds that the Veteran's reporting and lay statements to be credible evidence in support of his contention that his onset of tinnitus began during service.  By finding such statements credible, the rationale for the two VA examiners' opinions finding that the Veteran's tinnitus is not service-related are inaccurate and invalid, and thus such opinions do not preclude an award in the present case.

Accordingly, by resolving doubt in favor of the Veteran's favor, the Board finds that the credible lay evidence weighs in favor of finding that his tinnitus began in service and has been chronic and continuous since military service.  The Board, therefore, finds that service connection for tinnitus is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303(b).  In so finding, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

In light of the above grant of benefits, the Board finds that a new theory of entitlement exists-secondary service connection-which necessitates a remand for a new VA examination and opinion which addresses that theory of entitlement.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Board notes that the April 2008 VA examiner's opinion was misguided, in that she appeared to find against a nexus due to the fact that the Veteran's hearing loss failed to meet "the current VA standard" at the time if discharge.  However, having hearing loss for VA purposes at separation is not a prerequisite to service connection.  Rather, service connection would still be appropriate if the record as a whole shows that current hearing loss meeting the appropriate threshold under 38 C.F.R. § 3.385 is related to an in-service injury (i.e., acoustic trauma), such as by a finding of some degradation in auditory acuity during service, coupled with reports of continuous symptoms.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Therefore, the Board finds that the last VA examiner's opinion is not adequate in this case, and a remand is also necessary for clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Black Hills VA Medical Center, or any other VA medical facility that may have treated the Veteran since December 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss since discharge from service and which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiologic examination in order to determine whether his claimed bilateral hearing loss is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hearing loss found.  The examiner is then asked to opine whether the Veteran's current bilateral hearing loss more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any noise exposure therein.

The examiner is to take as conclusive fact that the Veteran had acoustical trauma in military service secondary to firing or aiding in loading and firing 5-inch guns on a ship.

The examiner should specifically discuss the Veteran's whisper test on separation from service, as well as his lay evidence that appears to assert that he may have experienced hearing loss during service as a result of firing 5-inch guns from his ship.  The examiner should specifically discuss the nonscientific and inaccurate nature of the forced whisper test, particularly in light of the possibility that the Veteran may have had some hearing loss on separation from service which would not have been detected by this type of testing.

The examiner should additionally discuss the December 2007 and April 2008 VA examinations, and those examiners' conclusions, as well as any of the lay evidence of record.  

The examiner should also opine whether the Veteran's hearing loss more likely, less likely or at least as likely as not is the result of, related to, or aggravated (i.e. made permanently worse beyond the normal progression of that disease) by his service-connected tinnitus.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


